           Case 1:17-cv-12356-PBS Document 163 Filed 06/23/20 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

Travis Lane,                                  )
Richard Palmer, and                           )
Lea Sutherland-Doane,                         )
as Adm. Estate of David Sutherland,           )
       Plaintiffs                             )
v.                                            )
                                              )         Civil Action No. 1:17 CV 12356-PBS
United States of America                      )
Philip Powell, and                            )
F/V Foxy Lady,                                )
        Defendants                            )

                           PLAINTIFFS’ RULE 10(b)|(1) CERTIFICATION

NOW COME the Plaintiffs in this Rule 10 Certification. The Plaintiffs hereby certify that they
have ordered transcripts of the May 27, 2020 and June 11, 2020 telephonic and zoom hearings to
be included in the record on appeal. A copy of the transcript order form is attached hereto as
Exhibit A.


                                                                                         Plaintiffs,
                                                                                 By their attorney,


                                                                    /s/Joseph M. Orlando, Jr., Esq.
                                                                       Joseph M. Orlando, Jr., Esq.
                                                                                    BBO# 680995
                                                                             Orlando & Associates
                                                                             One Western Avenue
                                                                            Gloucester, MA 01930
                                                                               Ph. (978) 283-8100
                                                                               Fx. (978) 283-8507
                                                               Jmorlandojr@orlandoassociates.com
Certificate of Service

I, Joseph M. Orlando, Jr., Esq. hereby certify that
this document(s) filed through the ECF system will
be sent electronically to the registered participants
as identified in the Notice of Electronic Filing and
paper copies will be sent to counsel for each party
           Case 1:17-cv-12356-PBS Document 163 Filed 06/23/20 Page 2 of 2



on June 23, 2020.

/s/ Joseph M. Orlando, Jr., Esq.
Joseph M. Orlando, Jr., Esq.
